DETAILED ACTION
Election/Restrictions
Applicant has elected invention I claims 1-10 without traverse.
Allowable Subject Matter
Claims 2-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2021/0126033 hereinafter referred to as Yang in view of Kuo et al. US 2021/0112215 hereinafter referred to as Kuo.
In regards to claim 1, Yang teaches:
	"An image processing device comprising: an image sensor comprising a pixel array that comprises a first pixel group [and a readout circuit]" 
Yang Figure 1A teaches a pixel array with various pixel groups.
	"wherein the first pixel group comprises a first plurality of normal pixels"
 	Yang Figure 1A teach a plurality of blue pixels, green pixels and red pixels.  Applicant's specification paragraph [0036] discloses that normal pixels are for obtaining color.  Therefore, the Examiner interprets the color pixels as normal pixels.
	"a second plurality of normal pixels" 
Yang Figure 1A teach a plurality of blue pixels, green pixels and red pixels. The Examiner interprets this as at least three pluralities of normal pixels.
	"and at least one first phase detection pixel" 
Yang Figure 1A teaches phase detection pixels 120, 122, 124 and 126.
	"and wherein [the readout circuit] is configured to: generate first video data, based on charges of the first plurality of normal pixels; generate second video data, based on charges of the second plurality of normal pixels"
Yang paragraph [0033] and Figure 2 teaches readout circuitry 288 reads or otherwise samples the analog signal from the individual photodiodes. Yang paragraph [0052] teaches FIG. 5A, block 510 illustrates reading out image signals generated in response to incident light by the plurality of photodiodes included in each of the plurality of subpixels for each image pixel included in the plurality of image pixels of an image sensor. 
	"and generate first phase detection data, based on an output of the at least one first phase detection pixel"
Yang paragraph [0038] and Figure 3 step 315 teaches the electrical signals generated by the group of neighboring photodiodes included in the phase detection pixel for each image pixel included in the plurality of image pixels may be read out for generating a phase-detection auto focus signal. 
	"and an image signal processor configured to: apply a first weight to the first video data" 
Yang Figures 5A-B and paragraph [0055] teaches the binned image signal value of subpixel 503 may be calculated as a summation of image signals from photodiodes B1, B2, and B3 or B2 and B3 divided by the quantity of image signals (e.g., three or two). Dividing by two or three is equivalent to weighting the pixel data by 1/2 or 1/3.
	"apply a second weight to the second video data" 
Yang Figures 5A-B and paragraph [0055] teaches the binned image signal value of subpixel 503 may be calculated as a summation of image signals from photodiodes B1, B2, and B3 or B2 and B3 divided by the quantity of image signals (e.g., three or two). Dividing by two or three is equivalent to weighting the pixel data by 1/2 or 1/3.  Figure 5B illustrates up to four pixel groups which necessarily includes second video data.
	"and generate first phase detection pixel-corrected video data for the first pixel group, based on the first video data to which the first weight is applied and the second video data to which the second weight is applied"
 	Figure 5B illustrates the corrected video data for the pixel groups without any phase detection values.
	Yang does not explicitly teach:	
"and a correlated double sampling circuit" and "the correlated double sampling circuit"
However, it is known for a readout circuit to be comprised of a correlated double sampling circuit.  Kuo teaches in paragraph [0015] a column readout circuit may comprise a correlated double sampling (CDS) circuit which is used to reduce/eliminate circuit offsets in another embodiment.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Yang in view of Kuo to have included the features of "and a correlated double sampling circuit" and "the correlated double sampling circuit" to reduce or eliminate circuit offsets (Kuo paragraph [0015]).
In regards to claim 5, Yang/Kuo teaches all the limitations of claim 1 and further teach:
“wherein the image sensor further comprises a color filter of a first type disposed above the first plurality of normal pixels and the second plurality of normal pixels”
Yang paragraph [0019] teaches it is appreciated that each of the plurality of photodiodes 113 are disposed in semiconductor material (see, e.g., FIGS. 1B and 1C) and are optically aligned with color filters included in one of a plurality of subpixels (e.g., 103, 104, 105, 106, and the like).
In regards to claim 6, Yang/Kuo teaches all the limitations of claim 1 and further teach:
“wherein the image sensor further comprises: micro lenses of a first type respectively disposed above the first plurality of normal pixels and the second plurality of normal pixels; and a micro lens of a second type disposed above the at least one first phase detection pixel”
Yang teaches in Figure 1A microlens 107 above the color pixels and microlens 109 above the phase detection pixels.
In regards to claim 7, Yang/Kuo teaches all the limitations of claim 6 and further teach:
“wherein the micro lens of the second type is larger than the micro lenses of the first type”
Yang Figure 1A teaches microlens 109 is larger than microlens 107.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kuo in view of Okazawa US 2013/0120609 hereinafter referred to as Okazawa.
In regards to claim 10, Yang/Kuo teaches all the limitations of claim 1 and further teach:
“wherein, in a first operation mode, the first weight is identical to the second weight, and wherein, in a second operation mode [deep learning techniques may be used]”
 Yang Figures 5A-B teaches a first operation mode and Figures 4A-B teach a second operation mode.  Yang paragraph [0048] teaches deep learning techniques in the second mode.
“[an operation mode wherein] the first weight is different from the second weight”
Okazawa paragraph [0070] teaches depending on the difference values, a weighting is assigned to each direction, and an interpolation pixel value is calculated (S25). Here the smaller of the values |pixel_h_1-pixel_h_2| and |pixel_v_1-pixel_v_2| is weighted, and then an average is calculated.  The Examiner interprets that a weighted average is one in which weights are different for different pixel data.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Yang/Kuo in view of Okazawa to have included the features of  “[an operation mode wherein] the first weight is different from the second weight” to provide an imaging device that reduces image deterioration when carrying out interpolation processing on output of focus detection elements, regardless of the nature of a subject, and a control method for the imaging device (Okazawa [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422